DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to claim 1, the closes Prior art of record is Salter (US 2016/0027218), Salter teaches generating respective avatars for multiple users based on each user’s HMD origin and gaze direction, but Salter alone or in combination with other Prior Art of record fails to teach a system comprising: 
a camera positioned in an environment to capture images of a user of an augmented reality (AR) head-mounted display system within the environment; 

determine an origin point in an environment coordinate system and gaze direction of the camera; 
determine rig data of a virtual avatar; 
a remote computing system configured to: 
receive a video feed from the camera; 
receive the rig data of the virtual avatar from the AR head- mounted display system; 
receive the origin point and gaze direction of the camera with reference to the environment from the AR head-mounted display system; 
render the virtual avatar from the origin point and gaze direction of the camera; 
composite the rendered virtual avatar on the video feed to generate a spectator view video feed of the environment; 
and transmit the spectator view video feed to one or more display devices; 
and a display device configured to receive and render the spectator view video feed.  (Emphasis Added.)

As to claim 7, the closes Prior art of record is Salter (US 2016/0027218), Salter teaches generating respective avatars for multiple users based on each user’s HMD origin and gaze direction, but Salter alone or in combination with other Prior Art of record fails to teach a method, performed by an augmented reality (AR) head-mounted display system having one or more hardware computer processors and one or more 
access images of an environment obtained from an outward-facing camera of the AR head-mounted display system; 
scan the images for a known two-dimensional planar image at a fixed position with reference to a camera; 
determine a location of the two-dimensional planar image with reference to a world coordinate system; 
generate a virtual marker at the determined location of the two- dimensional planar image; 
38determine a camera origin point and gaze direction based at least on the virtual marker; 
transmit the determined camera origin point and gaze direction to a remote computing system configured to: 
render one or more virtual elements of the environment from the origin point and gaze direction; 
composite the rendered virtual elements and a video feed from the camera to generate a spectator view video feed of the environment; 
and transmit the spectator view video feed to one or more display devices.  (Emphasis Added.)

As to claim 15, the closes Prior art of record is Salter (US 2016/0027218), Salter teaches generating respective avatars for multiple users based on each user’s HMD 
accessing images of an environment from a camera; 
determining a field of view of the camera within the environment; 
39detecting a feature of an augmented reality (AR) head-mounted display system for a first frame; 
comparing the detected feature of the first frame with a corresponding feature of a second frame; 
determining correspondences based on the compared first frame and second frame; 
determining a camera origin point and gaze direction of the camera in the environment based on the correspondences; 
receiving, from an augmented reality (AR) head-mounted display, rig data associated with one or more virtual elements in the environment; 
rendering the virtual elements from the determined camera origin point and gaze direction; 
compositing the rendered virtual elements with a video feed from the camera to generate a composite video feed of the environment.  (Emphasis Added.)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623